Citation Nr: 0709970	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis.

2.  Entitlement to service connection for central nervous 
system (CNS) sarcoidosis.

3.  Entitlement to service connection for pancytopenia, to 
include as secondary to the CNS and pulmonary sarcoidosis.

4.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the CNS and pulmonary sarcoidosis.

5.  Entitlement to service connection for perirectal and left 
thigh abscess, to include as secondary to the CNS and 
pulmonary sarcoidosis.

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the CNS and pulmonary sarcoidosis.

7.  Entitlement to service connection for abnormal liver 
function tests, to include as secondary to the CNS and 
pulmonary sarcoidosis
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A hearing was held in September 2005, by means of video 
conferencing equipment with the veteran in Cleveland, Ohio, 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The claim of entitlement to service connection for central 
nervous system (CNS) sarcoidosis; as well as claims of 
entitlement to service connection for pancytopenia, a seizure 
disorder, perirectal and left thigh abscess, diabetes 
mellitus, abnormal liver function tests, to include as 
secondary to the CNS and pulmonary sarcoidosis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of pulmonary sarcoidosis in service or for several 
years thereafter; pulmonary sarcoidosis was diagnosed in 1995 
at the earliest.

2.  The currently diagnosed pulmonary sarcoidosis is not 
shown to be due to occupational exposure to chemicals or 
asbestos or involving the inhalation of dust or other event 
during the veteran's period of active service and pulmonary 
sarcoidosis has not been determined by the medical evidence 
to be an asbestos-related lung disease.


CONCLUSION OF LAW

Pulmonary sarcoidosis was not incurred in service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA letters were mailed 
to the veteran in October 2002 and November 2005, prior and 
subsequent to the initial adjudication of the veteran's claim 
in April 2003.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In its 2002 and 2005 VCAA letters, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims of service connection for sarcoidosis 
and secondarily related disorders.  This letter informed the 
veteran that evidence towards substantiating his claim should 
include: (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship between the current disability and any injury or 
disease during service.

This letter described the information and evidence that the 
VA would seek to provide including all records held by 
Federal agencies, to include the veteran's service medical 
records or other military records, and medical records at VA 
hospitals, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letters 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records and to provide the 
dates and locations of where he received VA treatment.

Regarding the fourth element, the November 2005 letter 
requested that the veteran identify health care providers, 
employers or anyone else who might provide evidence of post-
service occupational or other asbestos exposure; or in the 
alternative he was advised to obtain this evidence and send 
it himself.  He was also informed that if there was any other 
evidence or information supporting the claim he should advise 
the RO and that if he had any additional evidence in his 
possession that pertained to the claim, he should send this 
to VA.  The Board finds that the substance of the letter 
clearly informed the veteran of this requirement.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
such notice in the June 2006 SSOC.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal, and has provided them 
with an SOC and SSOC which informed them of the laws and 
regulations relevant to the veteran's claims.  In addition, a 
VA medical opinion was obtained which unfortunately addressed 
only a portion of the veteran's claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case as pertains to the claim of 
entitlement to service connection for pulmonary sarcoidosis.

Factual Background

The veteran filed his original service connections claims in 
September 2002.  The veteran indicated that he had been 
diagnosed with sarcoidosis, which he believed was 
attributable to his Naval service.  He also reported that he 
had chemicals spilled on him while working in the boiler room 
on the U.S.S. King in the Navy.  He maintained that 
sarcoidosis had affected his brain and right lung and had 
resulted in additional conditions.  

Service medical records do not show that the veteran was seen 
for any lung or neurological disorders.  A family history of 
diabetes is noted in a June 1986 record.  When evaluated in 
September 1988 the heart had no abnormalities and the lungs 
were clear.  The veteran's October 1988 separation 
examination report revealed no clinical abnormalities of the 
lungs and chest, heart, vascular system or of the 
neurological system.  

In January 1995, the veteran experienced symptoms of memory 
loss and slurred speech with an abnormal MRI.  A January 1995 
EEG was abnormal, as consistent with diffuse cerebral 
dysfunction and right hemispheral structural lesion.  
Computed tomography findings made in January 1995 were 
consistent with sarcoidosis.  Records dated in January 1995, 
indicate that the veteran had a one 
year history of meningitis.  

The veteran was hospitalized from January to February 1995, 
during which time systemic sarcoidosis, including CNS 
sarcoidosis, was diagnosed.  

A private medical record dated in November 1995 indicates 
that the veteran had been seen a year previously with 
symptoms of a headache and marked confusion.  An MRI of the 
brain had shown diffuse meningeal involvement, first thought 
to be lymphoma.  A brain biopsy and chest X-ray films 
confirmed a diagnosis of sarcoidosis.  

A May 1996 emergency outpatient report reveals that a seizure 
disorder, probably secondary to CNS sarcoidosis was 
diagnosed.

A medical report dated in November 1996 shows that 
assessments of diabetes mellitus, out of control; 
furunculosis with possibility of perirectal abscess; central 
nervous system sarcoid and seizure disorder were made.  The 
report indicated that the veteran's daily medications 
included Imuran, Prednisone and Depakote.  

In January 1997, incision and drainage of left perirectal and 
left medial thigh abscesses was performed.  

A January 1997 record documents abnormal liver function 
studies, pending biopsy results.  The biopsy results revealed 
cholestasis and cholate stasis, marked, sub-acute, etiology 
undetermined.

The veteran was hospitalized from January to February 1997, 
following which a final diagnosis of drug induced hepatitis 
was made.  During that time, incision and drainage of 
perirectal abscess, MRI of the brain and a liver biopsy were 
performed.  Other diagnoses included status post 
pancytopenia, most likely secondary to drug induced Imuran 
versus Valproate; history of neural as well as chest 
sarcoidosis; perirectal abscess, status post incision and 
drainage; history of seizures and diabetes, steroid induced.  

A private consultation report dated in late February1997 
indicates that the veteran's white blood count had gone up 
50,000, and it was noted that his liver function tests were 
still elevated.  

Private medical records show that the veteran was 
hospitalized from February to March 1997 for treatment of 
fever and leukocytosis.  Secondary diagnoses of seizure 
disorder; insulin-dependent diabetes mellitus; status post 
perianal and bilateral inguinal abscesses; status post 
pancytopenia; status post pseudomembranous colitis; and 
previous neurosarcoidosis (felt to be in error and 
questioned) were made.

Private medical records reflect that the veteran was 
hospitalized in March 2001 for treatment of neurosarcoidosis 
(primary diagnosis) as well as pulmonary sarcoidosis, a 
seizure disorder and a history of cholestatic hepatitis 
(secondary diagnoses).  The history indicated that 
neurosarcoidosis and pulmonary sarcoidosis were initially 
diagnosed in 1995 by CT of the chest.  It was noted that his 
treatment was complicated by liver failure due to cholestatic 
hepatitis in 1997.  The veteran had also experienced numerous 
seizures in 1996.

Imaging of the chest done in July 2001 revealed sarcoidosis 
of the right lung.

Private treatment records dated from 2000 to 2002 show 
treatment for conditions including diabetes mellitus, 
neurosarcoidosis, and a seizure disorder.  Private records 
show that laboratory testing conducted in November 2001 was 
normal and a chest X-ray films did not show any active 
disease.  A July 2002 record indicates that on laboratory 
testing done in July 2002, the veteran's white blood cell 
count was a little bit elevated.  

When seen in January 2003, films of the chest revealed no 
cardiac enlargement and no active pulmonary pathology.  
Imaging done in May 2003 revealed evidence of a lesion in the 
left upper lobe (possibly representing scarring), mediastinal 
lymphadenopathy and an area on increased density involving 
the right middle lobe and right upper lobe.  The veteran was 
seen in July 2003 at which time it was noted that he was a 
retired factory worker who worked in production of sinks and 
tubs (assembly line work) for 10 years and who had quit his 
job in 2002.  

The record includes a statement dated in November 2003 
authored by the veteran.  Therein, he reported that he was 
assigned to the boiler division of the U.S.S. King, and in 
November 1985, he was soaked with chemical being put into a 
boiler while cleaning bilges.  He stated that during his 3 
years on the ship, he tore down boilers and reassembled them 
many times.  He indicated that he handled and was exposed to 
many chemicals including Phosphate, Sodium Nitrate and 
Asbestos.  He reported that, in the summer of 1997, he was 
exposed to deck grinding dust from the U.S.S. America, in 
Portsmith, VA.  He reported that post-service, from 1989 to 
1992, he worked for an asbestos abatement company, but always 
wore respirators and special clothing.  He stated that he 
worked for American Standard from 1992 to 2003, doing 
production work in the press room, enamel room and injection 
molding. 

The veteran presented testimony at a video-conference hearing 
held in September 2005.  The veteran and his representative 
clarified the point that, although the veteran did not serve 
on an aircraft carrier, he served on a destroyer, the U.S.S. 
King, where he was exposed to chemicals while working as a 
boilermaker on the ship.  He also testified that he was in 
Portsmith, VA, in 1987 in a shipyard tied up on a vessel next 
to the U.S.S. America, where he sustained secondary exposure 
to deck grinding dust.  The veteran stated that he believed 
that CNS and pulmonary sarcoidosis resulted from that 
exposure.  He also testified that conditions including 
pancytopenia, a seizure disorder, abscesses and diabetes were 
caused by medications taken for sarcoidosis.  He indicated 
that sarcoidosis was in remission but had returned in 2001.  
He indicated that liver failure had also been caused by 
medication in 1997 but had been corrected.  

The record includes a December 2005 memorandum authored by 
D.K., a former project manager pertaining to the veteran's 
employment from July 1989 to August 1992 as an asbestos 
abatement worker and a hazardous material handler.  He 
indicated that all procedures and regulations were properly 
followed, proper respirators and protective clothing were 
always worn and properly maintained, and air quality tests 
were performed at all job sites.

VA records reflect that in May 2005, it was determined that 
sarcoidosis was quiescent with no evidence of extra-pulmonary 
involvement other than skin nodules on the left lower 
extremity and no indication of immuno-suppression and that he 
would no longer need to be followed by the rheumatology 
clinic.  
A VA respiratory examination was conducted in March 2006 and, 
although the claims folder was not available, his VA 
treatment records were reviewed.  The medical history 
indicated that the veteran worked as a boiler technician in 
the Navy for 3 years where he regularly worked with asbestos.  
Impressions included significant asbestos exposure, with no 
evidence of asbestos related lung disease; COPD-well 
controlled; neuro-sarcoidosis, biopsy proven in the past, 
with current minimal symptoms; and pulmonary sarcoidosis, 
biopsy proven in the past, in remission.

The examiner observed that there were a few case reports of 
sarcoid-like lung disease in patients with exposure to 
asbestos but no definitive link between asbestos exposure and 
the development of sarcoidosis.  The examiner opined that it 
was less likely than not that the veteran's pulmonary 
sarcoidosis was due to his exposure to asbestos during his 
military service.  In an addendum added in April 2004, the 
examiner indicated that the claims folder had been reviewed 
and confirmed a diagnosis of sarcoidosis.  

The record includes an article dated in 1999 entitled, VA 
Tracks Respiratory Diseases of Navy "Deck Grinders."  The 
article pertained to the VA response to concerns that Navy 
veterans might have unrecognized or misdiagnosed respiratory 
diseases resulting from service as deck grinders aboard 
aircraft carriers from the 1970's through the 1990's.  

Legal Analysis

The veteran contends that he is entitled to service 
connection for CNS and pulmonary sarcoidosis.  Specifically, 
he asserts that he was exposed to asbestos and many 
chemicals, including trisodium phosphate, disodium phosphate, 
sodium nitrate, caustic soda, desiccant, and morpholine, 
while serving as a boiler technician aboard the USS King.  He 
also claims that pancytopenia, a seizure disorder, perirectal 
and left thigh abscess, diabetes mellitus, and abnormal liver 
function tests are proximately due to or the result of 
medications prescribed for the CNS and pulmonary sarcoidosis.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for conditions 
including sarcoidosis and diabetes mellitus if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection; to show chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran herself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

As mentioned the veteran's primary contention is that CNS and 
pulmonary sarcoidosis, both diagnosed post-service, are 
attributable to asbestos exposure in service.  The remaining 
issues are all claimed as secondary to sarcoidosis.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued guidance on asbestos-related diseases.  See former DVB 
Circular No. 21-88-8, Asbestos-Related Diseases (May 11, 
1988), which provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
VA Adjudication Manual, M21-1, Part VI, para. 7.21.  The 
Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols 
pursuant to these guidelines.  Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease. Manual M21-1, Part 
VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  Some of the major occupations involving 
asbestos exposure include work in shipyards, and, 
accordingly, there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  In fact, many 
U.S. Navy veterans during World War II were exposed to 
chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.

The guidelines identify the nature of some asbestos-related 
diseases, and note that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and possibly be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.  Manual M21- 
1, part VI, para. 7.21(a)(1).

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also 
Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

The veteran reports that while serving in the Navy he was 
exposed to asbestos while working in the boiler room on board 
ship.  There is no presumption that a veteran was exposed to 
asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  He has presented a consistent and 
credible history of service aboard the U.S.S. King, serving 
as a boiler technician.  Accordingly, the Board would concede 
that it is logical to believe that the veteran may have been 
exposed to asbestos in service.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The question in a claim such as this 
is whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board sought a VA medical opinion to address whether CNS 
and pulmonary sarcoidosis were asbestos-related diseases; and 
further more specifically to the veteran's case, whether 
those conditions which presented themselves post-service, 
were at least as likely as not related to the veteran's 
military service (to include asbestos exposure which he 
assumedly sustained therein).  The opinion provided (in March 
2006) indicated that there were a few case reports of 
sarcoid-like lung disease in patients with exposure to 
asbestos; but no definitive link between asbestos exposure 
and the development of sarcoidosis.  The examiner opined that 
it was less likely than not that the veteran's pulmonary 
sarcoidosis was due to his exposure to asbestos during his 
military service.  There is no contrary opinion of record.  
(There was no opinion provided addressing the questions of 
whether CNS sarcoidosis was an asbestos-related disease and 
whether that condition was at least as likely as not related 
to the veteran's military service, to include asbestos 
exposure, as will be discussed further in the Remand).

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed pulmonary sarcoidosis is an asbestos 
related disorder.  In essence, the Board concludes that the 
competent and probative evidence establishes that although 
the veteran may have been exposed to asbestos while on active 
duty, the evidence also establishes that he did not incur 
pulmonary sarcoidosis, as a result of that exposure.  In 
essence, the record contains no probative or objective 
medical evidence etiologically linking this claimed 
disability and exposure to asbestos in service.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the claim on the basis of 
direct service incurrence.  Pulmonary sarcoidosis was 
initially diagnosed in 1995 or 1996, several years after the 
veteran's discharge from service.  The evidence does not 
reflect nor does the veteran argue, that there was any 
clinical indication of pulmonary sarcoidosis in service or 
within the first post-service year.  Moreover, the record 
contains no opinion which establishes or even suggests that 
pulmonary sarcoidosis is in any way etiologically related to 
service or any incident therein, to include exposure to 
chemicals or asbestos.   

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
aforementioned VA hearing testimony.  The veteran, however, 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for pulmonary 
sarcoidosis, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary sarcoidosis is denied.


REMAND

As much as the Board regrets further delay in the 
adjudication of this case, additional evidentiary development 
is required with respect to the claims of entitlement to 
service connection for CNS sarcoidosis and the claims of 
entitlement to service connection for pancytopenia, a seizure 
disorder, perirectal and left thigh abscess, diabetes 
mellitus, and abnormal liver function tests, all claimed as 
secondary to CNS and pulmonary sarcoidosis.  Essentially, the 
Board finds that the Board's November 2005 remand orders were 
not fully complied with.  As a matter of law, a remand by the 
Court or the Board confers on the claimant the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

This case was previously remanded by the Board in November 
2005 at which time a medical examination and opinion was 
sought which, in primary part, addressed the matters of (1) 
whether CNS and pulmonary sarcoidosis are asbestos-related 
diseases and if so (2) whether it is at least as likely as 
not (50 percent or more probability) that CNS and pulmonary 
sarcoidosis are etiologically related to (a) the veteran's 
military service, to include in-service exposure to asbestos; 
and/or (b) post-service exposure to asbestos.  

The record includes a March 2006 VA examination report and 
opinion.  At that time the impressions included significant 
asbestos exposure, with no evidence of asbestos related lung 
disease.  The examiner observed that there were a few case 
reports of sarcoid-like lung disease in patients with 
exposure to asbestos but no definitive link between asbestos 
exposure and the development of sarcoidosis.  The examiner 
opined that it was less likely than not that the veteran's 
pulmonary sarcoidosis was due to his exposure to asbestos 
during his military service.  As such the requested opinion 
was furnished with respect to the claimed pulmonary 
sarcoidosis and that claim has been adjudicated.

Unfortunately, the requested opinion was not received with 
respect to addressing CNS sarcoidosis, which has been 
diagnosed and claimed as disorder separate and independent 
from pulmonary sarcoidosis.  Accordingly, the adjudication of 
the secondary claims must also necessarily be deferred 
pending response to the entirety of the medical opinion 
initially requested by the Board in November 2005. 

Accordingly, this case is REMANDED for the following actions:

1.  VBA is requested to schedule the 
veteran for a VA examination by an 
appropriate VA examiner to clarify the 
nature, time of onset, and etiology of 
CNS sarcoidosis.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  All indicated studies should 
be performed, and all findings reported 
in detail.

On the basis of the examination findings, 
the history provided by the veteran, and 
a thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses and expressly offer 
an opinion as to whether CNS sarcoidosis 
is an asbestos-related diseases.  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that CNS 
sarcoidosis is etiologically related to 
(1) the veteran's military service, to 
include in-service exposure to asbestos; 
and/or (2) post-service exposure to 
asbestos.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.

If the examiner is of the opinion that 
CNS sarcoidosis is at least as likely as 
not etiologically related to the 
veteran's military service, the examiner 
should then render an opinion as to 
whether pancytopenia, a seizure disorder, 
perirectal and left thigh abscess, 
diabetes mellitus, and abnormal liver 
function tests are proximately due to or 
the result of medications prescribed for 
the CNS sarcoidosis, including Prednisone 
and Imuran.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion. (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical findings both for and 
against a conclusion are so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
to find against it.) 

2.  Thereafter, VBA should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  The case should again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
June 2006.  If the benefits sought are 
not granted in full, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


